 DULLINGER EXCAVATING, INC.Dullinger Excavating, Inc. and International Unionof Operating Engineers Local No. 324, 324-A,and 324-B, AFL-CIO. Case 7-CA-19106April 27, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge filed on March 24, 1981, by Inter-national Union of Operating Engineers Local No.324, 324-A, and 324-B, AFL-CIO, herein calledthe Union, and duly served on Dullinger Excavat-ing, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 7, issued a com-plaint on April 23, 1981, against Respondent, alleg-ing that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.The complaint alleges that, by virtue of a collec-tive-bargaining agreement between Respondent andthe Union, effective from September 1, 1980, untilSeptember 1, 1983, herein referred to as the collec-tive-bargaining agreement, the Union has been theexclusive representative of the following employ-ees, herein called the unit employees, for the pur-poses of collective bargaining:All operating engineers, mechanics, oilers, andapprentice engineers employed by DullingerExcavating, Inc., but excluding guards and su-pervisors as defined in the Act.The complaint further alleges that, by virtue ofSection 9(a) of the Act, the Union has been, and isnow, the exclusive representative of the unit em-ployees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ployment.With respect to the unfair labor practices, thecomplaint alleges that the currrent collective-bar-gaining agreement provides, inter alia, for the peri-odic payment by Respondent of money into var-ious fringe benefit funds established for the benefitof the unit employees, and for the submission of ap-propriate fringe benefit reports to the aforesaidfringe benefit funds; and that commencing in orabout October 1980, and continuing to date, Re-spondent has unilaterally, without notice to theUnion, breached, subverted, and modified the261 NLRB No. 61terms of the collective-bargaining agreement bypaying unit employees for services performed andmaking fringe benefit deductions from said employ-ees' pay, but, however, without making the fringebenefit payments or submitting fringe benefit re-ports as required and referred to above. Respond-ent has not filed an answer to the complaint.On December 16, 1981, counsel for the GeneralCounsel filed directly with the Board motions totransfer the case to the Board and for judgment onthe pleadings. Subsequently, on December 31,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Judg-ment on the Pleadings should not be granted. Re-spondent has not filed a response to the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Judgment on thePleadingsSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides, inter alia: "All allegations in the com-plaint, if no answer is filed ...shall be deemed tobe admitted to be true and shall be so found by theBoard ...." As set forth above, Respondent hasnot filed an answer to the complaint; the timewithin which to file having passed, we find all alle-gations in the complaint to be true. There being noissues in dispute, we grant the Motion for Judg-ment on the Pleadings.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTDullinger Excavating, Inc., is, and has been at alltimes material herein, a corporation duly organizedunder, and existing by virtue of, the laws of theState of Michigan. At all times material herein, Re-spondent has maintained its principal office andplace of business at 20351 Pennsylvania in the cityof Riverview and State of Michigan. Respondentis, and has been at all times material herein, en-gaged in business as a construction and excavationcontractor in the building and construction indus-try; and during the year ending December 31,1980, which period is representative of its oper-ations during all times material hereto, Respondent,371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the course and conduct of its business oper-ations, performed services valued in excess of$50,000 for the Marathon Oil Company, whichcompany annually sells and ships goods valued inexcess of $50,000 from its facilities in the State ofMichigan directly to customers located outside theState of Michigan, and which company annuallypurchases and causes to be transported to its facili-ties in the State of Michigan goods and materialsvalued in excess of $50,000 directly from supplierslocated outside the State of Michigan.We find, on the basis of the foregoing, that Re-spondent is now, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union of Operating EngineersLocal No. 324, 324-A, and 324-B, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESRespondent and the Union are parties to a col-lective-bargaining agreement, effective from Sep-tember 1, 1980, until September 1, 1983, whichprovides, inter alia, for the payment of moneys byRespondent into various fringe benefit funds estab-lished for the benefit of the unit employees, and forsubmission of appropriate fringe benefit reports.Since in or about October 1980, and continuing todate, Respondent has unilaterally, and withoutnotice to the Union, ceased making the fringe bene-fit payments and the fringe benefit reports requiredby the terms of the collective-bargaining agreementmentioned above.Accordingly, we find that Respondent has sinceOctober 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the unit employees, and that,by such refusal, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.By the aforesaid actions, Respondent has inter-fered with, restrained, and coerced, and is interfer-ing with, restraining, and coercing, employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, makeall fringe benefit payments owed to the variousfringe benefit funds and make all fringe benefit re-ports as required by the terms of the collective-bar-gaining agreement with the Union, and, upon re-quest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Dullinger Excavating, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Union of Operating EngineersLocal No. 324, 324-A, and 324-B, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3. All operating engineers, mechanics, oilers, andapprentice engineers employed by Respondent, butexcluding guards and supervisors as defined in theAct, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. At all times since September 1, 1980, and con-tinuing to date, by virtue of a collective-bargainingagreement between the Union and Respondent,which agreement is by its terms effective to Sep-tember 1, 1983, the Union has been, and is now,the exclusive representative for the purpose of col-lective bargaining of all employees in the unit setforth in paragraph 3, above, within the meaning ofSection 9(a) of the Act in respect to rates of pay,wages, hours of employment, and other terms andconditions of employment.5. The collective-bargaining agreement referredto in paragraph 4, above, provides, inter alia, forthe periodic payment by Respondent of moneysinto various fringe benefit funds established for the372 DULLINGER EXCAVATING, INC.benefit of employees of Respondent employedwithin the unit set forth in paragraph 3, above, andfor submission of appropriate fringe benefit reportsto the aforesaid fringe benefit funds.6. Commencing in or about October 1980, andcontinuing to date, Respondent has unilaterally,without notice to the Union, breached, subverted,and modified the terms of the collective-bargainingagreement referred to in paragraph 4, above, bypaying unit employees for services performed andmaking fringe benefit deductions from said employ-ees' pay, but, however, without making the fringebenefit payments or submitting fringe benefit re-ports as required and referred to in paragraph 5,above.7. By the acts described above in paragraph 6,and by each of said acts, Respondent did interferewith, restrain, and coerce, and is interfering with,restraining, and coercing, its employees in the exer-cise of the rights guaranteed them in Section 7 ofthe Act, and thereby has engaged in, and is engag-ing in, unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and Section2(6) and (7) of the Act.8. By the acts described above in paragraph 6,and by each of said acts, Respondent did refuse tobargain collectively and is refusing to bargain col-lectively with the representative of its employees,and thereby has engaged in, and is engaging in,unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and Section 2(6) and(7) of the Act.9. The acts of Respondent described above con-stitute unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (5) andSection 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Dullinger Excavating, Inc., Riverview, Michigan,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Interna-tional Union of Operating Engineers Local No.324, 324-A, and 324-B, AFL-CIO, as the exclusivebargaining representative of its employees in theunit herein found appropriate by unilaterally, andwithout notice to the above-named labor organiza-tion, evading, breaching, subverting, or modifyingthe terms of the current collective-bargainingagreement between Dullinger Excavating, Inc., andthe above-named labor organization by paying unitemployees for services performed, but withoutmaking the fringe benefit payments or filing thefringe benefit reports as required under the termsof such collective-bargaining agreement.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Make all fringe benefit payments, includingliquidated damage payments, owed to the variousfringe benefit funds and make all fringe benefit re-ports as required by the terms of the current col-lective-bargaining agreement with the above-namedlabor organization.'(b) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the unit described below withrespect to any modification of rates of pay, wages,hours, or other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. The bar-gaining unit is:All operating engineers, mechanics, oilers, andapprentice engineers employed by DullingerExcavating, Inc., but excluding guards and su-pervisors as defined in the Act.(c) Post at its principal office in Riverview,Michigan, and at all its other places of businesscopies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.'Because the provisions of employee benefit fund agreements are vari-able and complex, we leave to the compliance stage the question whetheradditional amounts have to be paid into the employee benefit funds inorder to satisfy our "make whole" remedy. See V. Pangori & Sons Inc..and David CurveiL Receiver in Bankruptcy, 248 NLRB 405 (1980).' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith International Union of Operating Engi-neers Local No. 324, 324-A, and 324-B,AFL-CIO, as the exclusive bargaining repre-sentative of our employees in the bargainingunit described below by unilaterally, and with-out notice to the above-named Union, evading,breaching, subverting, or modifying the termsof our current collective-bargaining agreementwith the above-named Union by paying unitemployees for services performed, but withoutmaking required fringe benefit payments or re-quired fringe benefit reports.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL make all fringe benefit paymentsincluding liquidated damage payments, owedto the various fringe benefit funds and makeall fringe benefit reports as required by theterms of our current collective-bargainingagreement with the above-named Union.WE WILL, upon request, bargain with theabove-named Union as the exclusive repre-sentative of all employees in the bargainingunit described below with respect to anymodification of rates of pay, wages, hours, andother terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All operating engineers, mechanics, oilers,and apprentice engineers employed by Dul-linger Excavating, Inc., but excludingguards and supervisors as defined in the Act.DULLINGER EXCAVATING, INC.374